Citation Nr: 0616543	
Decision Date: 06/07/06    Archive Date: 06/13/06

DOCKET NO.  03-01 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
lumbosacral strain claimed as back pain.

4.  Entitlement to service connection for diabetes mellitus.

5.  Entitlement to an increased rating for tinea versicolor 
of chest, neck, and upper back, currently evaluated as 10 
percent disabling.

6.  Entitlement to a compensable rating for tinea of the feet 
and crural area.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to 
October 1972.  He had service in the Republic of Vietnam from 
November 1969 to November 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

Entitlement to service connection for PTSD was previously 
denied in a November 1994 rating decision, and a back 
disorder was denied in a May 1996 rating decision.  Those 
decisions became final when not appealed.  38 U.S.C.A. § 7105 
(West 2002).  Thus, regardless of any RO action, the current 
claims may be considered on the merits only if new and 
material evidence has been submitted since the previous final 
rating decisions.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2001); Barnett v. Brown, 83 F.3d 1380 (Fed.Cir. 
1996).

FINDINGS OF FACT

1. Service connection for PTSD was denied in a November 1994 
rating decision; notice of such denial was furnished to the 
appellant, but he did not perfect an appeal.

2. Evidence submitted since the November 1994 rating decision 
is not cumulative or redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and it raises a reasonable possibility of 
substantiating the claim of entitlement to service connection 
for PTSD.

3.  PTSD cannot be attributed to the appellant's military 
service in the absence of independently verifiable in-service 
stressful experiences.

4.  Service connection for a back disorder was denied in a 
May 1996 decision; notice of such denial was furnished to the 
appellant, but he did not perfect an appeal.

5.  Evidence submitted since the May 1996 rating decision is 
cumulative or redundant of the evidence of record at the time 
of the last prior final denial of the claim sought to be 
reopened, and it does not raise a reasonable possibility of 
substantiating the claim of entitlement to service connection 
for a back disorder.

6.  Hepatitis C was not innocently acquired while serving in 
the line of duty.

7.  Diabetes mellitus was not demonstrated in service and is 
not currently demonstrated.

8.  Prior to August 30, 2002, tinea of the feet and crural 
area was not manifested by objective evidence of exfoliation, 
exudation, or itching, and it did not involve any exposed 
area.

9.  Since August 30, 2002, tinea of the feet and crural area 
have not been manifested by at least 5 percent of the total 
body area affected or by the need for intermittent systemic 
therapy for six weeks during the prior twelve month period.

10.  Prior to August 30, 2002, tinea versicolor of the chest, 
neck, and upper back was not objectively demonstrated by 
exudation, or constant itching, marked disfigurement or 
extensive lesions.

11.  Since August 30, 2002, tinea versicolor of the chest, 
neck, and upper back has not been objectively demonstrated by 
involvement of 20 to 40 percent of the entire body, or 20 to 
40 percent of exposed areas or by a need for systemic therapy 
for at least six weeks during the prior twelve month period.


CONCLUSIONS OF LAW

1.  Hepatitis C was not incurred or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).

2.  The November 1994 rating decision denying entitlement to 
service connection for PTSD is final; evidence submitted 
since that denial is new and material. 38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156(a) (2005).

3.  PTSD was not incurred or aggravated by military service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304(f) (2005).

4.  The May 1996 rating decision denying entitlement to 
service connection for a back disorder is final; evidence 
submitted since that denial is not new and material. 38 
U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).

5. Diabetes was not incurred in or aggravated by military 
service, and it may not be presumed to have been so incurred.  
38 U.S.C.A. § 1101, 1110, 1112, 1116, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2005).

6.  A compensable rating for tinea of the feet and crural 
area is not warranted. 38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107; 38 C.F.R. § 4.118, Diagnostic Code 7813 (2002); 38 
C.F.R. §§ 3.159, 4.7, 4.118, Diagnostic Code 7806 (2005).

7. The criteria for an evaluation in excess of 10 percent for 
tinea versicolor of the neck, chest, and back have not been 
met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. § 
4.118, Diagnostic Codes 7806 (2002); 38 C.F.R. §§ 3.159, 
3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.118, Diagnostic 
Codes 7806.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  With respect to the claim of entitlement to 
service connection to include the claim of entitlement to 
service connection for PTSD, written notice provided in April 
2002 correspondence, a September 2002 statement of the case 
(SOC), and a  February 2004 supplemental statement of the 
case (SSOC), amongst other documents considered by the Board, 
generally fulfills the provisions of 38 U.S.C.A. § 5103(a), 
save for a failure to provide notice addressing the type of 
evidence necessary to establish an effective date for the 
disabilities on appeal.  The claims were readjudicated in a 
November 2005 supplemental statement of the case.  The 
failure to provide notice of the type of evidence necessary 
to establish a disability rating and an effective date for 
the disabilities on appeal is harmless because the Board has 
determined that the preponderance of the evidence is against 
the claims for entitlement to service connection for PTSD, 
diabetes mellitus, and hepatitis C. Hence, any questions 
regarding what rating or effective date would be assigned are 
moot.

With respect to the claims of entitlement to increased 
evaluations for skin disorders the notice provided in 
attachments to January 2002 correspondence fulfills the 
provisions of 38 U.S.C.A. § 5103.  The claims were 
readjudicated in an August 2004 supplemental statement of the 
case.  Any failure to provide notice of the type of evidence 
necessary to establish an effective date for an increased 
rating for any skin disorder is harmless because the claims 
are denied, and any questions pertaining to an effective date 
are moot.  

Finally, with respect to the claim to reopen the claim of 
entitlement to service connection for a back disorder, the 
May 2003 SOC, amongst other documents considered by the 
Board, fulfills the provisions of 38 U.S.C.A. § 5103(a) save 
for a failure to provide notice concerning the assignment of 
an effective date and a rating.  The claim was readjudicated 
in a November 2005 supplemental statement of the case.  The 
failure to provide notice as to how an effective date and a 
rating are assigned is harmless error because the 
preponderance of the evidence is against the claim and any 
questions as to the appropriate disability rating or 
effective date to be assigned is moot.  

The Board acknowledges that under 38 U.S.C.A. § 5103(a), 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, any error was cured 
by providing notice and readjudicating the claims.  The 
veteran has been afforded a meaningful opportunity to 
participate in the adjudication of his claims, to include the 
opportunity to present pertinent evidence and testimony.  
Thus any error in the timing was harmless, the appellant was 
not prejudiced, and the Board may proceed to decide this 
appeal.  Simply put, there is no evidence any VA error in 
notifying the appellant that reasonably affects the fairness 
of this adjudication.  ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

VA has secured all available pertinent evidence and conducted 
all appropriate development.  There is no pertinent evidence 
which is not currently part of the claims file.  Hence, VA 
has fulfilled its duty to assist the appellant. 



I. Reopened Claims

The veteran contends that he currently has PTSD, and a 
lumbosacral strain due to military service, including in the 
Republic of Vietnam.  In a November 1994 rating decision 
service connection for PTSD was denied because the record did 
not include any stressor information for PTSD. In a May 1996 
rating decision service connection for a low back disorder 
was denied because service medical records were negative for 
evidence of a back disorder in service, and there was no 
evidence linking a current back disorder to service.  

The law provides that if new and material evidence has been 
presented or secured with respect to matters that have been 
disallowed, these matters may be reopened and the former 
disposition reviewed.  38 U.S.C.A. § 5108.  New evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that in determining whether the evidence is 
new and material, the credibility of the newly presented 
evidence is to be presumed. Kutscherousky v. West, 12 Vet. 
App. 369, 371 (1999) (per curiam).  The Board is required to 
give consideration to all of the evidence received since the 
November 1994 rating decision (PTSD), and May 1996 rating 
decision (low back disorder), in light of the totality of the 
record.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).

a.  PTSD

Using these guidelines, the Board has reviewed the additional 
evidence associated with the claims folder since the rating 
decisions in question and finds that the evidence includes, 
for the first time, PTSD stressor information.  Specifically, 
stressor information has been supplied by the veteran and it 
includes names of several soldiers from his unit who were 
killed during his period of Vietnam service. This evidence 
must be considered to fairly evaluate the merit of the claim.

Thus, the Board finds that the additional evidence is new and 
material as defined by regulation.  38 C.F.R. § 3.156(a).  
Hence, the claim of entitlement to service connection for 
PTSD is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Because the RO has already considered the issue of 
entitlement to service connection on a de novo basis and 
because the appellant has had opportunity to address the 
merits of this claim, the Board may proceed with a final 
adjudication of the merits of the claims because there is no 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
393 (1993).

b. Lumbosacral strain

Regarding the veteran's contention he has a low back disorder 
due to his active service, the service medical records did 
not reveal any treatment or diagnosis of a chronic back 
disorder.  In addition, a back disorder was not identified 
post service until approximately 1994, and there was no 
competent evidence showing that a back disorder was incurred 
or aggravated in service.  

The veteran has not responded to the RO's development letter 
asking for additional evidence to support his claim.  The 
Board has reviewed the medical evidence associated with the 
claim folder since the final denial.  This includes 
voluminous medical and psychiatric treatment records which 
include diagnosis of lumbar and cervical back pain.  There 
remain, however, no medical opinions which connect any 
current back disorder to service.

The evidence of record continues to be devoid of any 
competent evidence linking a lumbar disorder and service.  
This evidence is merely cumulative of evidence that has 
already been considered.  Therefore, it is not new and 
material evidence sufficient to reopen a claim for service 
connection for a low back disorder. 38 U.S.C.A. § 5108.

II. Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b). 

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  

In order for service connection to be granted for a claimed 
disability there must be competent evidence of the current 
existence of the claimed disability. Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992).

a. Hepatitis C

The veteran has claimed that hepatitis C was caused by his 
exposure to blood during "combat" service in the Republic 
of Vietnam.  

The Board notes that direct service connection may be granted 
only when a disability was incurred or aggravated in the line 
of duty and was not the result of the veteran's own willful 
misconduct or, for claims filed after October 31, 1990, the 
result of his abuse of alcohol or drugs.  38 C.F.R. § 
3.301(a).

The isolated and infrequent use of drugs by itself will not 
be considered willful misconduct.  However, the progressive 
and frequent use of drugs to the point of addiction will be 
considered willful misconduct.  Where drugs are used to enjoy 
or experience their effects and the effects result 
proximately and immediately in disability or death, such 
disability or death will be considered the result of the 
person's willful misconduct.  Organic diseases and 
disabilities which are a secondary result of the chronic use 
of drugs and infections coinciding with the injection of 
drugs will not be considered of willful misconduct origin. 
Where drugs are used for therapeutic purposes or where use of 
drugs or addiction thereto, results from a service-connected 
disability, it will not be considered of misconduct origin.  
38 C.F.R. § 3.301(c)(3).

An injury or disease incurred during active military, naval, 
or air service shall not be deemed to have been incurred in 
line of duty if such injury or disease was a result of the 
abuse of drugs by the person on whose service benefits are 
claimed.  Drug abuse means the use of illegal drugs 
(including prescription drugs that are illegally or illicitly 
obtained), the intentional use of prescription or non-
prescription drugs for a purpose other than the medically 
intended use, or the use of substances other than alcohol to 
enjoy their intoxicating effects.  38 C.F.R. § 3.301(d); See 
also 38 U.S.C.A. § 105; 38 C.F.R. § 3.1(m).  

VA's General Counsel has held that direct service connection 
for a disability that is a result of a claimant's own abuse 
of drugs is precluded for purposes of all VA benefits for 
claims filed after October 31, 1990.  See VAOPGCPREC 7-99, 64 
Fed. Reg. 52,375 (1999); VAOPGCPREC 2-98, 63 Fed. Reg. 31,263 
(1998).

With the above criteria in mind, the evidence shows that the 
service medical records are negative for complaints, 
diagnoses, or treatment related to hepatitis C.  The service 
medical records do not reveal any complaints, findings or 
diagnoses pertaining to inservice drug abuse. 

In August 1973, the veteran filed a claim for service 
connection for hepatitis which purportedly was incurred in 
1970.  VA examination in June 1974 found no evidence of 
hepatitis, or residuals thereof. 

By rating action in July 1974 service connection for 
hepatitis was denied. 

In June 2003, a VA examiner was requested to offer an opinion 
as to whether the veteran's hepatitis C was secondary to his 
period of service.  After reviewing the claims file and VA 
medical records, the examiner noted that the veteran was 
diagnosed in March 2003 with hepatitis C.  There was a 
history of intravenous drug use and marihuana while in 
service.  The veteran continued his substance abuse activity 
after service.  The examiner noted the difficulty in 
establishing with any certainty that hepatitis C began during 
service in Vietnam.  The veteran may have gotten hepatitis C 
after service.  The examiner noted that the veteran was never 
diagnosed with hepatitis C while on active duty, even though 
he had the risk factors.  The examiner opined that,"I would 
not suggest that patient got hepatitis C while he was on 
active duty because patient continued his high risk 
activities after leaving the army."  

In July 2005, Social Security Administration determination 
records were received indicating that the veteran was 
disabled as of December 1993 as a result of PTSD; and a 
history of substance abuse (alcohol and cocaine).  Hepatitis 
was not noted at that time.  

Despite the veteran's statements that he contracted hepatitis 
C, because of inservice exposure to blood, his lay statements 
alone are insufficient to prove his claim.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1991) (laypersons are not competent to 
render medical opinions). There is no competent evidence 
supporting the veteran's theory of entitlement.  Rather, the 
overwhelming preponderance of the medical evidence, to 
include evidence of a history of continued drug abuse since 
service, is against reaching such a conclusion.  The claim is 
denied.

b. PTSD

As to entitlement to service connection for PTSD, governing 
criteria specifically requires (i) medical evidence 
diagnosing PTSD in accordance with 38 C.F.R. § 4.125(a), (ii) 
medical evidence establishing a link between current symptoms 
and an in-service stressor, and (iii) credible supporting 
evidence that the claimed in-service stressor occurred.  38 
C.F.R. § 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) in 
turn require that a diagnosis of a mental disorder conform to 
the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition (1994) 
(DSM IV)

Where it is determined that the veteran was engaged in combat 
with the enemy and the claimed stressors are related to such 
combat, his lay testimony regarding the claimed stressors is 
accepted as conclusive as to their actual existence, absent 
clear and convincing evidence to the contrary.  Where, 
however, VA determines that the veteran did not engage in 
combat with the enemy, or that he did engage in combat with 
the enemy but the claimed stressor is not related to such 
combat, lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain evidence which corroborates the 
veteran's testimony as to the occurrence of the claimed 
stressors.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. §§ 3.304(d), 
(f); West v. Brown, 7 Vet. App. 70, 76 (1994).

The veteran contends that he has PTSD that is attributable to 
stressful events he experienced while stationed in the 
Republic of Vietnam.  Specifically, the veteran provided 
written statements in which he indicated that he experienced 
the following stressors as a result of his service with the 
173rd Airborne Brigade, from November 1969 to November 1970, 
at Bong Son, Republic of Vietnam:

He was constantly under sniper and mortar 
attack.

He witnessed the sight of dead smelly 
enemies remains.  At one time he 
witnessed about 30 dead bodies, burnt, 
and stacked up.

While enroute to landing zone (LZ) 
English, in January 1970, he witnessed 
bodies of enemy soldiers, burnt, stacked 
up, throats cut, and emasculated.

One time he stood on a hill and watched 
an F4 jet plane blow up.  

A friend nicknamed "[redacted]" got blown 
away by a booby trap. 

On August 7, 1970, two buddies, [redacted] 
[redacted] and [redacted] [redacted], were killed.  
They were found "dismantled" and 
emasculated at LZ English. Their heads 
were cut off, and placed facing their 
rectums.  

Another buddy, "[redacted]," cut his wrists 
after being incarcerated for shooting two 
other soldiers.

A buddy, [redacted], B Company, 
173rd Airborne Brigade was killed in 
action in September 1970 

A buddy, Sergeant [redacted], A Company, 
2nd Bn, 173rd Airborne Brigade was killed.  
He noted "we were raised together, slept 
in the same bed." 

Initially, the Board will look to see if the record contains 
any independently verifiable proof that any of the claimed 
inservice stressors actually occurred.  38 C.F.R. § 3.304(f).  
The occurrence of the claimed stressors must be supported by 
credible evidence. Id.  As stated above, the provisions of 38 
U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(f), provide that the 
evidence required to establish the occurrence of a 
recognizable stressor varies depending upon whether or not 
the veteran was engaged in combat with the enemy.  See Hayes 
v. Brown, 5 Vet. App. 60, 66 (1993).

In this regard, personnel records reveal that the veteran's 
military specialty while in the Republic of Vietnam was an 
aircraft repairman.  His awards included the National Defense 
Service Medal, Vietnam Service Medal, and Vietnam Campaign 
Medal. They do not include medals reflecting combat.  

His service medical records are silent as to any psychiatric 
complaints during his period of active service.  

An August 1994 VA hospitalization summary notes that this was 
the third admission for the veteran since the late 1970s for 
substance abuse treatment.  The physician noted that the 
veteran resided at the VA domiciliary.  He suffered the 
classic signs and symptoms of PTSD.  Cocaine and alcohol 
abuse were also noted.

Subsquent records up to the present time reveal an extensive 
history of hospitalizations and treatment for alcohol abuse, 
cocaine abuse, intravenous heroin use, psychotic behavior, 
PTSD, and homelessness.  During an August 1994 psychiatric 
examination at the VA domiciliary, the veteran claimed he 
served with the Army Rangers in Vietnam and that he shot 
people while serving as an aircraft gunner.  The Board takes 
notice that the veteran was attached to a maintenance and 
headquarters company in Vietnam.  There is no evidence 
verifying service during aerial combat operations, or that he 
began, let alone completed, Ranger training.

VA hospitalization records from February to May 1998 note the 
veteran claimed that he witnessed the death of a fellow 
soldier during an ambush.  The diagnoses included PTSD, a 
psychotic disorder not otherwise specified, and cocaine and 
alcohol dependence.  A review of the veteran's stressor 
statement indicates that the soldier was named "[redacted]" or 
"[redacted]".

During a VA examination in November 2000, the examiner noted 
that the veteran's claims filed was reviewed.  There were 
several evaluations which revealed diagnoses of an atypical 
psychotic disorder and rule out PTSD; malingering associated 
with PTSD; alcohol and drug dependence; and PTSD.  The 
veteran was very defensive and vague when asked about his 
psychiatric history and was rather uncooperative.  He 
reported probably receiving treatment about 12 to 13 times, 
but he did not know the dates or reasons for these 
hospitalizations.  Later he said maybe it was because of 
homicidal ideations.  He also reported his last treatment was 
in a VA facility in New York because he wanted to 
"exterminate people."  That was all the information he 
provided.  He denied taking any medications currently since 
it was not convenient for him to refill his prescriptions.

The appellant suggested that he was in combat in Vietnam and 
experienced minor injuries.  When questioned about any 
psychological traumas he experienced he was very vague and 
became irritable when pressed to give more information.  He 
really did not provide any details. He eventually said that 
in 1969 a close friend was booby trapped and killed by an 
explosion.  Again when asked for specifics he did not provide 
any.  When questioned about his substance abuse he reported 
drinking once a week and denied drug use.  However, the 
veteran appeared inebriated during the examination. His 
speech was somewhat slurred and his eyes were very red.  He 
was rather vague and defensive throughout the examination.  
Following a mental disorder examination the diagnostic 
impressions, based on a review of the medical records, the 
claims file, and the clinical examination, were alcohol 
dependence; a history of cocaine dependence; atypical 
psychosis by history, rule out dementia versus a cognitive 
disorder; and very prominent antisocial traits.

A GAF of 55 was assigned which the examiner thought was very 
much related to substance abuse.  The examiner opined that 
the veteran did not describe symptoms consistent with full 
fledged PTSD, but did have a history of psychotic disorder.  
He noted it was very difficult to confirm a diagnosis of 
PTSD.  Although there was some anger, irritability, 
defensiveness, etc, it was unclear whether he was actively 
abusing substance, which could account for his difficulties.  

The most recent treatment records are dated in July 2005, and 
note diagnoses of a psychosis secondary to substance abuse; 
cocaine and marihuana dependence; a personality disorder not 
otherwise specified; and PTSD.

In January 2003, in reply to a VA request for information to 
verify the veteran's stressors, the United States Armed 
Services Center for Unit Records Research (USASCURR) notified 
VA that they could not verify the stressors, and that further 
research required that the appellant provide additional 
information to include the full name of any casualty, 
together with that soldier's full unit designation.  A unit 
history of the 2nd Battalion, 503d (Airborne) Infantry, 173rd 
Airborne Brigade was provided.  This was for the period from 
July 1 through September 30, 1969.  The Board notes the 
veteran did not arrive in Vietnam until November 1969.  In 
addition while this unit was part of the 173rd Airborne 
Brigade, it was an infantry battalion.  The veteran's 
assignments were first with D company (maintenance), 173rd 
Support Battalion, and later with Headquarters Company, 173rd 
Airborne Brigade.  Neither unit was a combat unit.

In July 2004, in reply to an additional VA request for 
information, USASCURR notified VA that the brigade suffered 
five casualties between November 1969 and August 1970.  These 
included Specialists [redacted] and [redacted]
[redacted], whom the veteran identified in a July 2003 stressor 
report, as buddies who were killed.  

As to whether the veteran saw combat, the evidence shows that 
he did not receive any military citation that would 
demonstrate that he was engaged in combat with the enemy.  
Additionally, neither the veteran's DD Form 214 nor any other 
evidence in the record indicates combat experience.  See 
VAOPGCPREC 12-99 (Oct. 18, 1999); 65 Fed. Reg. 6257 (2000).  
Therefore, the Board concludes that the claimant is not a 
"combat veteran."  Accordingly, his lay testimony regarding 
the claimed stressors cannot alone be accepted as conclusive 
evidence as to the actual existence of his claimed stressors.

As noted above, the RO, using the veteran's description of 
his stressors, contacted USASCURR.  While the names of two 
dead soldiers were confirmed by that agency, they did not 
have any records that verified the veteran's description of 
their deaths, or any of the claimed stressors.  Regarding 
Specialists [redacted] and [redacted], they were both killed on 
August 7, 1970, as a result of small arms fire.  

Every detail of the veteran's claimed personal participation 
need not be strictly corroborated.  See Suozzi v. Brown, 10 
Vet. App. 307 (1997).  Nevertheless, despite efforts by the 
RO to confirm the veteran's allegations, no evidence has been 
uncovered which shows that any members of his unit 
participated in the type of activity described by him or that 
he witnessed the kind of things described by him during the 
applicable time period he provided.  Nor does the evidence 
suggest that Specialists [redacted] and [redacted] died in the 
horrific way described by the veteran, or that PFC [redacted] was 
killed in action.

Although VA physicians have diagnosed the veteran with PTSD, 
the basis for this diagnosis is not shown to rely on the 
verified history of the deaths of these soldiers.   The Board 
may not grant service connection for PTSD in cases such as 
this without independent supporting evidence of the 
occurrence of the claimed stressors, and without evidence of 
a verified stressor being the basis for the diagnosis.    

Following the November 2000 VA examination, the examiner 
opined that the veteran did not describe symptoms consistent 
with full fledged PTSD.  

As is true with any piece of evidence, the weight to be 
attached to these opinions is within the province of the 
Board as adjudicators. Owens v. Brown, 7 Vet.App. 429, 433 
(1995) (Board favoring one medical opinion over another is 
not error).

It is determined that the November 2000 VA opinion is more 
persuasive than the diagnosis of PTSD contained in the 
treatment records.  This opinion was based on consideration 
of all of the evidence of record, including the very 
extensive treatment records.  Accordingly, the Board finds 
that the greater weight of the evidence is against the 
veteran's claim of service connection.  Thus, entitlement to 
service connection for PTSD is denied.  

c. Diabetes mellitus.

In addition to the general service connection criteria, 
service incurrence of diabetes mellitus during wartime 
service may be presumed if manifested to a compensable degree 
within one year of the veteran's discharge from service. 38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, then Type II diabetes 
(diabetes mellitus) shall be service connected if the 
requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) are also satisfied.. 38 C.F.R. § 
3.309(e).

In this case, there is no evidence that the veteran has a 
current diagnosis of diabetes mellitus.  Service medical 
records are negative for any manifestation of diabetes. The 
current records do not indicate any diagnosis of diabetes 
mellitus, and the veteran has failed to submit any competent 
evidence in support of his claim.  

There is no indication that the veteran is qualified through 
education, training or experience to offer medical opinions. 
As a layperson, therefore, his statements as to medical 
diagnosis do not constitute competent medical evidence. 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 
3.159(a)(1).  

As noted previously, there must be competent evidence of the 
current existence of a claimed disability in order for 
service connection to be granted for that disability. 
Rabideau.  In this case, while diabetes mellitus is listed as 
a disease subject to presumptive service connection, there is 
no competent evidence showing that the veteran actually has 
diabetes mellitus.  Accordingly, service connection for 
diabetes mellitus is denied.

In reaching these decisions, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's service connection 
claims, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

II. Increased ratings

Service connection was established for tinea pedis of the 
feet and crural area, and tinea versicolor of the chest, neck 
and upper back in a July 1974 rating decision assigning a 
noncompensable evaluation to each.

In a July 2001 VA examination, the veteran described pruritus 
or itching of the back, chest, groin, and feet on an almost 
daily basis.  He was not on medication nor had he undergone 
any biopsy of the skin.  In the past he used an anti-fungal 
agent which helped somewhat. The rash never completely 
resolved.  The worst rash had been on his feet and, at times, 
had been raw, weeping, red, and cracking between the toes.  

The examiner noted no cosmetic deformity of the skin.  There 
were a few small to medium blackheads scattered about the 
neck and chest approximately 30 in number.  He displayed no 
itching during the examination.  There was a mild case of 
tinea versicolor on his back, but nowhere else.  There was no 
rash on the chest except for the blackheads.  The groin area 
displayed some post-inflammatory hyperpigmentation due to 
chronic dermatitis.  No itching, erythema, weeping, or 
cracking of the skin in the groin area were noted.  The skin 
of the groin did not appear to be acutely inflammatory but 
simply showed signs of a previous inflammatory disorder.  The 
feet were essentially normal except for very mild tinea 
pedis.

By rating decision in December 2001, the noncompensable 
evaluation for tinea versicolor of the chest, neck and upper 
back was increased to 10 percent, effective from the May 2001 
VA examination.  The noncompensable evaluation for tinea of 
the feet and crural area remained unchanged.

At a July 2004 VA examination, the veteran reported a long 
history of skin disorders.  The chest, back, and neck areas 
were worse in the summer.  He reportedly used some 
hydrocortisone-type creams which had helped.  He did not 
recall any light therapy.  When his symptoms flare-up he 
reported itching.  He denied localized pain although the 
condition was aggravating.  He had no known history of skin 
cancer.  

The examiner noted evidence of scaling, consist with 
seborrheic dermatitis, in the eye brows and ears bilaterally.  
The fraction of body parts involved was 0.3 percent.  The 
percentage of exposed skin was 6.9 percent.  The percentage 
of the entire body was 0.9 percent. 

There were scattered nummular areas of hyperpigmentation 
located along the neck, back, and chest wall region. This was 
likely consistent with post-inflammatory hyperpigmentation 
from tinea versicolor.  The percentage of exposed skin on the 
neck, chest, and back was 5.75 percent. The percentage of the 
entire body was 0.75 percent.

There was post-inflammatory pigmentation with dry skin and 
inflammation in the inguinal areas on the lateral sides of 
the upper thighs bilaterally.  This was consistent with tinea 
cruris and chronic changes.  Every toenail had onychomycosis.   
There was also some fungus on the bottoms of the feet 
bilaterally.  The percentage of exposed skin was 0.0 percent. 
The percentage of the entire body was 9 percent.  The 
diagnoses were seborrheic dermatitis, tinea versicolor, and 
tinea pedis with post-inflammatory changes, and 
onychomycosis.

A VA skin diseases examination was scheduled for September 
2005, however the veteran failed to report for the 
examination.

Analysis

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4. The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations. 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2005).

Evaluation of disabilities based upon manifestations not 
resulting from service- connected disease or injury and the 
pyramiding of ratings for the same disability under various 
diagnoses is prohibited. 38 C.F.R. § 4.14 (2005).  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that disabilities may be rated separately without violating 
the prohibition against pyramiding unless they constitute the 
same disability or symptom manifestations. See Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned. 38 C.F.R. § 4.7 (2005).

In determining whether a particular new statute or new 
regulation may be applied to a pending case, it must first be 
determined whether the statute or regulation itself addresses 
that issue.  If the statute or regulation is silent, it must 
be determined whether applying the new provision to claims 
that were pending when it took effect would produce genuinely 
retroactive effects.  Generally, if applying the new 
provision would produce such retroactive effects, the new 
provision should not apply.  If applying the new provision 
would not produce retroactive effects, the new provision must 
be applied.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003).

The rating code in effect for rating skin rashes is contained 
in the rating code for dermatitis and eczema.  See 38 C.F.R. 
§ 4.118, Diagnostic Code 7806.  Prior to August 30, 2002, the 
service-connected skin disorder was evaluated by analogy to 
eczema, 38 C.F.R. § 4.118, Diagnostic Code 7806 (2002), and a 
noncompensable evaluation was provided where there was 
evidence of slight, if any, exfoliation, exudation or 
itching, if on a nonexposed surface or small area.  A 10 
percent evaluation was provided where there was exfoliation, 
exudation or itching, if involving an exposed surface or 
extensive area.  A 30 percent rating was provided where there 
was constant exudation or itching, extensive lesions, or 
marked disfigurement. 

Effective on and after August 30, 2002, the revised 
regulations for evaluating service-connected skin disorders 
was evaluated according to the following criteria: A 30 
percent evaluation is provided where 20 to 40 percent of the 
entire body or 20 to 40 percent of the exposed areas are 
affected, or when systemic therapy such as corticosteroids or 
other immunosuppressant drugs are required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  A 10 percent evaluation is provided 
where 5 percent but less than 20 percent of the entire body 
or at least 5 percent but less than 20 percent of the exposed 
areas is affected, or when intermittent systemic therapy such 
as corticosteroids or other immunosuppressant drugs are 
required for a total duration of less than six weeks during 
the past 12-month period.  A zero percent rating is provided 
where less than 5 percent of the entire body or less than 5 
percent of the exposed areas are affected, and no more than 
topical therapy is required during the past 12- month period.  
38 C.F.R. § 4.118, Diagnostic Code 7806. (2005).

The findings do not support a compensable evaluation for the 
service-connected tinea of the feet and crural areas under 
either the old, or the revised, rating criteria.  In this 
regard, the July 2001 VA examination revealed the groin area 
to simply show signs of a previous inflammatory disorder, 
while the feet were normal.  While a fungus was noted on the 
feet in 2004, tinea of the feet and crural area did not 
require systemic therapy and involved neither 5 percent of 
exposed area or 20 percent of the total body area.  

Regarding the chest, neck, and back, the 2001 examiner noted 
only a mild case of tinea versicolor on his back.  He 
displayed no itching anywhere during the examination.

In the July 2004 VA examination, the examiner noted that the 
sum affected skin area of the neck, chest, back, crural area, 
and feet was as a percentage of the entire body 17.5%, and 
percentage of exposed skin was 5.75%.  There was no evidence 
of the use of systemic therapy.  Hence an evaluation in 
excess of 10 percent is not in order for tinea versicolor.  

Consequently the preponderance of the evidence is against the 
claims.


ORDER

The claim of entitlement to service connection for PTSD is 
reopened, however, entitlement to service connection for PTSD 
is denied.

New and material evidence has not been submitted to reopen a 
claim for entitlement to service connection for a low back 
disorder.

Entitlement to service connection for hepatitis C is denied.

Entitlement to service connection for diabetes mellitus is 
denied.

Entitlement to an increased rating for tinea versicolor of 
chest, neck, and upper back is denied.

Entitlement to a compensable rating for tinea of the feet and 
crural area is denied.



___________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


